Case 1:18-mc-25476-K|\/||\/| Document 21 Entered on FLSD Docket 02/27/2019 Page 1 of 6

UNITED STATES DISTRICT COURT
SOUTHERN DIS_TRICT OF FLORIDA

CASE NO. 18~mc-25476-KMM

IN RE: IUAN F. ALBAN

 

FIFTH NOTICE OF FILING
The Defendant, through undersigned counsei, gives notice of filing of a copy of:
Petition for Disciplinary Revocation With Leave to Apply for Readmission.
The Revocation Petition Was filed With the Fiorida Suprelne Court and undersigned
counsel has been advised by Bar counsel that it will be presented to the board of governors
at their March 27 -29 meeting for their position Thereafter, TFB’s response Will be filed

With the Florida Snprerne Court.

CERTIFICATE OF SERVICE
IHEREBY CERTIFY that a true and correct copy of the above and foregoing Was

furnished this 27th day of February, 2019, to: Jared Strauss, Esquire, Oft`ice of the United
States Attorney, 99 N.E. 4"‘ Street, Miami, Florida 33132.

Respectfuiiy submitted,

WILLIAM TUNKEY, P.A.

2250 Southwest Third Avenue, 4th F 1001‘

Miami, Florida 33129

Telephone: (305) 858-955()

By: /s/ Williain R. Tunkev

WILLIAM R. TUNKEY
Florida Bar No. 125153

 

Case 1:18-mc-25476-K|\/||\/| Document 21 Entered on FLSD Docket O2/27/2019 Page 2 of 6
Fiiing # 85276440 E-Filed 02/21/2019 11:00:44 Al\/i '

IN 'I`HE SUPREME COURT OF FLORIDA

'I'HE FLORIDA BAR, Supreme Court Case
No. SC~
IN RE: The Flcrida Bar File
THE PETITION FOR No. 2019-70,459 (1 lP-l\/_[DR)
DISCIPLINARY REVOCATICN OF '
IUAN FERNANDO ALBAN
NARANJO
Petitioner.
/

 

PETI'I`ION FOR DISCIPLINARY REVOCATION WITH LEAVE TO
API’LY FOR READMISSION `

COMES NOW Petitioner, Iuan Fer:nando Alban Na.l'anjo, and submits this
Petition for Diseiplinary R`evoeation pursuant to Rule Regulating Fla. Bar 3-'7.12

and states:

1. . Petitioner is 48 years old and has been a member of The Fiorida Bar
since April 15_, 1997, albeit not eligible pursuant to CLER and Fees delinquencies,

and is subject to the jurisdiction of the Supreme Court of Fiorida and the Rules

Regu]ating The Florida Bar.
2. Petitioner, represented and With the advice of counsei, knowingly and
voluntarily submits this petition With full knowledge of its effect

31 Petitioner has no disciplinary history With The Florida Bar.

 

 

Case 1:18-mc-25476-K|\/||\/| Document 21 Entered on FLSD Docket O2/27/2019 Page 3 of 6

4. The following disciplinary charges are currently pending against the
Petitioner:

A. ' ’l`he FloridaBar File No. 2019-70, 385 (1 IC) is pending at staff
level and emanates from Petitioner’s failure to appear at properly noticed court
hearings Petitioner’s non-appearance resulted in criminal contempt proceedings
Which are cn`rrently pending before the Honorabie K. Michael Moore, in the U.S.
Dist:rict Court for the Southern District of Florida, Case No. l:lB~MC“ZS¢l'I/?G- -
KMM.

B. The Florida Bar File No. 2019~70, 269 (1 lCl is pending at

grievance committee level and involves allegations of client neglect, lack of

communication, and lack cf diligence

5. Petitioner contends that granting this Pet:ition Will not adversely affect
the public interest, the integrity of the courts, or the confidence of the public in the
legal profession Further, Petitioner contends that granting this Petition Will not
hinder the administration ofjustice.

6. Petiticner agrees to reimburse the Client Security Fund (CSF) for any

and all funds CSF has paid or may pay out for claims resulting from Petitioner’s

misconduct

’7. Petitioner agrees to reimburse The Florida Bar for the costs incurred

in his disciplinary cases, to Wit: $1,250.00 in administrative costs.

2 .
z 6,

l` 15

f

 

 

 

Case 1:18-mc-25476-K|\/||\/| Document 21 Entered on FLSD Docket O2/27/2019 Page 4 of 6

8'. Petitioner agrees to submit to a complete audit of any trust account(s)
and any other account(s) in which Petitioner has placed client funds, if requested to
do so by The Florida Bar.

9. Petitioner further agrees to submit a sworn financial affidavit to ’l`he
Florida Bar attesting to Petitioner’s oln‘rent personal and professional financial
circumstances on a form to .be provided by The Florida Bar Within thirty (3 0) days,
if requested

10. Petitioner further agrees to maintain a current mailing address Witli
The Florida Bar for a period of live (5) years after the disciplinary revocation
becomes final Further, Petitioner shall keep the bar advised as to the physical
address of Petitioner’s home and/or business in the event Petitioner should utilize a
post office box or other type of mail drop service during the five (5) year period l
after the disciplinary revocation becomes final

l.l. Petitioner understands that the granting of this petition by the
Supreine Court ofFlorida shall serve to dismiss all pending disciplinary cases.

WHEREFORE, Petitioner respectfully requests that this Court grant this

Petition and order that Petitioner’s membership in The Florida Bar be revoked With

_ leave to seek readmission

 

 

Case 1:18-mc-25476-K|\/||\/| Document 21 Entered on FLSD Docket O2/27/2019 Page 5 of 6

Respectfully submitted,

gave ate/dare

Juan Fernando Alban l\laranjo, Petitioner
3625 NW 82nd Avenue; Suite 405

305/477-300()
Florida Bar ID No.: 109606

juan@alban~law.com

 

/,.r¢'

Dated this/__q_` day ofM/'MQ>| 2919.,

w /_ _____
William R. Tunlrey, §qu )

Attorney for Petitio
2250 S. W. 3rd Avenue 4th Floor

i\/fiarni, FL 33129

305/858-9550 l
Florida Bar lD No.: 125153

Bill@TunlreyLaW.com

used ass H_ day or dasa/g 7 2019.

 

 

Case 1:18-mc-25476-K|\/||\/| Document 21 Entered on FLSD Docket O2/27/2019 Page 6 of 6

CERT¥FICATE OF SERVICE

I certify I have served the original of the forgoing Petition for l)isciplina:ry 4
Revocation With Leave to Apply for Readmission on Arlene Kalish Sanis:ei, Chief

Branch Discipline Counsel, The Florida Bar, 444 Bricl<;ell Avenue, Suite M~l()(},

Miami, FL 33131, on this ) § day of February, 2019, for E-filing With The'

Honorable John A. Tomasino, Clerl< of the Florida Supreme Court using the E-

Filing Poital.

  

 

William R. Tunlrey, Bsq_ ` a
Attorney for Petition ~

 

 

